per curiam:
Ante su repetido menosprecio por las normas que rigen el sano desempeño de la profesión legal en Puerto Rico, hoy nuevamente ños vemos en la obligación de ejercer nuestra facultad disciplinaria contra el Ledo. Jorge Arroyo Fernández.(1) Decretamos su separación inde-finida de la profesión de abogado por las razones que expo-nemos a continuación. Veamos.
*365HH
Cuatro (4) quejas fueron presentadas por varios ciuda-danos ante la Oficina del Hon. Procurador General en re-ferencia a la conducta profesional desplegada por el abo-gado de epígrafe. En la primera, el Sr. Luis Pantojas Resto alegó haber contratado los servicios del licenciado Arroyo en relación con un procedimiento de extradición contra su hijo Alí Pantojas, con el único interés de promover que éste fuera juzgado en Puerto Rico por ciertos delitos cometidos en el estado de Florida. Alegó que el licenciado Arroyo les creó falsas expectativas en cuanto a las posibilidades de que Alí fuera juzgado en Puerto Rico, conviniendo honora-rios montantes a tres mil dólares ($3,000), de los cuales dos mil dólares ($2,000) fueron satisfechos por adelantado. Alegó que, sin que ellos se lo hubieran planteado —máxime cuando su hijo se había entregado voluntaria-mente a las autoridades en Puerto Rico— el licenciado Arroyo presentó un hábeas corpus para impugnar la extra-dición alegando que el joven no era la persona reclamada por las autoridades de Florida. Finalmente, al darse cuenta de que no sería posible que se le juzgara en Puerto Rico, el acusado se sometió voluntariamente al procedi-miento de extradición.
Una segunda queja fue presentada por la Sra. Ivette Olivo Rivera. Ella también contrató los servicios del licen-ciado Arroyo en relación con un caso de extradición, en esta ocasión de los Sres. Edgardo Olivo y Luis Burgos. Su queja también se basó en la alegación de que el licenciado Arroyo les había creado falsas expectativas sobre la posibilidad de ser juzgados en Puerto Rico y, además, les orientó errónea-mente acerca de las disposiciones y los procedimientos le-gales pertinentes. Aquí también se alegó que el licenciado Arroyo —sin causa justificada— se proponía derrotar la extradición impugnando la identidad de los arrestados.
*366La tercera queja recibida fue presentada por la Sra. Laura Reus y su esposo Damián Romero. En síntesis, ale-garon que el licenciado Arroyo, con el fin de lucrarse y me-diante artimañas, le hizo creer a él que ella lo había con-tratado y a ella que lo había contratado él. Así las cosas, el licenciado redactó una moción de rebaja de fianza que fue erróneamente presentada por la señora Reus en San Juan, en vez de Carolina, alegadamente por error del abogado. Luego de darse cuenta del engaño durante una visita a su marido en la penitenciaría, la señora Reus decidió reque-rirle al querellado que renunciara al caso y le devolviera el dinero, pero éste se negó. Finalmente, presentada una nueva moción de rebaja de fianza en Carolina, el día de la vista ambos esposos solicitaron la renuncia del querellado, razón por la cual la vista fue suspendida. Al reclamar la devolución del pago, el licenciado Arroyo les envío una fac-tura alegando haber trabajado diez (10) horas a razón de cien dólares ($100) por hora, para un total de mil dólares ($1,000), exactamente la misma cantidad que ellos le ha-bían adelantado.
La cuarta queja, presentada por la estudiante Nancy Cruz no se relaciona directamente con las gestiones profe-sionales del querellado. En síntesis, ésta alegó haberle pa-gado cincuenta dólares ($50) al abogado para matricularse en unos cursos de educación paralegal que ofrecía el Paralegal Institute del cual Arroyo era presidente. Estos cursos nunca se ofrecieron. Ante las negativas del querellado, la quejosa presentó una demanda en cobro del dinero a través de la Clínica de Asistencia Legal de la Universidad de Puerto Rico, obteniendo una sentencia en rebeldía, la cual no había podido ser ejercutada debido a lo esquivo que se había presentado el licenciado de marras.
Luego de uña investigación preliminar y ante la denotada falta de interés del querellado en responder a las quejas pre-sentadas, el Hon. Procurador General presentó su informe ante esta Curia el 31 de octubre de 1989. El 16 de noviembre *367de 1989 ordenamos al querellado que respondiera a las comunicaciones del Hon. Procurador General y requeri-mos su riguroso cumplimiento con los procedimientos. Ha-biendo mediado una contestación por parte del querellado, mediante Resolución de 7 de diciembre de 1990 instruimos al Hon. Procurador General para que presentara las quere-llas correspondientes.(2)
Mediante un escrito de 10 de enero de 1991, el Hon. Procurador General presento una querella en la que le im-putó al licenciado Arroyo los cargos siguientes:
PRIMER CARGO
El abogado Jorge Arroyo Fernández violó el Can[o]n 2 de Etica Profesional el cual obliga a todo abogado informarse ade-cuadamente del derecho aplicable a los casos bajo su conside-ración según resuelto en el caso Pueblo v. Miranda Colón, 115 D.P.R. 511 (1984)-In re Díaz Alonso, Jr., 115 D.P.R. 755 (1984).
SEGUNDO CARGO
El abogado Jorge Arroyo Fernández violó las disposiciones del Canon 5 de Etica Profesional específicamente en lo que con-cierne a la producción de prueba falsa ante el tribunal con pleno conocimiento de su falsedad.
TERCER CARGO
El abogado Jorge Arroyo Fernández violó el Canon 18 de Etica Profesional el cual exige a todo abogado ejercer celo, cui-dado y prudencia en su gestión.
CUARTO CARGO
El abogado Jorge Arroyo Fernández violó el Canon 24 de Etica Profesional el cual regula el cobro de honorarios por los letrados de nuestro país según lo dispuso nuestro Honorable Tribunal Supremo en el caso In re Díaz Lamoutte, 106 D.P.R. 450 (1977) y el caso López de Victoria v. Rodríguez, 113 D .P.R. 265 (1982).
*368QUINTO CARGO
El abogado Jorge Arroyo Fernández violó el Canon 35 de Etica Profesional que exige la sinceridad y honradez-profesio-nal de todo abogado según resuelto en el caso In Re Ramos Ferrero, 115 D.P.R. 409 (1984).
SEXTO CARGO
El abogado Jorge Arroyo Fernández violó el Canon 38 de Etica Profesional el cual obliga a todo abogado a aportar hacia la consecución de una eficiente administración de la justicia.
SEPTIMO CARGO
El abogado Jorge Arroyo Fernández violó el Criterio General que regula los deberás del abogado para con los tribunales es-pecíficamente donde se dispone que la buena marcha del pro-ceso judicial del país es responsabilidad de todo miembro de la profesión legal.
OCTAVO CARGO
El abogado Jorge Arroyo Fernández violó las disposiciones del Criterio General de los Cánones de Etica Profesional que regula los deberes del abogado para con su cliente específica-mente en donde se dispone que el trato profesional de cada abogado debe ser caracterizado por la mayor capacidad, la más devota lealtad y la más completa honradez.
NOVENO CARGO
El abogado Jorge Arroyo Fernández incumplió con la Regla 8(j) de este Honorable Tribunal lo cual obliga a todo abogado notificar al Secretario de dicho tribunal cualquier cambio en su dirección postal. Caso Núm. CP-91-20, Querella, págs. 1-4.
Examinada la querella y la contestación dada a ésta por el querellado, mediante Resolución de 1ro de marzo de 1991 nombramos al Ledo. Juan José Ríos Martínez, ex Juez Superior, para que en presencia de las partes y en calidad de Comisionado Especial escuchara y recibiera la prueba de las partes y presentara un informe con sus con-clusiones de hecho ante este Foro.
*369En el ínterin, el Colegio de Abogados, a través de su Comisión de Etica, presentó una segunda querella contra el licenciado Arroyo Fernández el 27 de marzo de 1991. Ésta se basó en una queja presentada por la Sra. Élida Petracci ante esa comisión, y en nuestra Resolución de 11 de octubre de 1990 autorizamos la presentación de tal querella. En síntesis, se alega que el querellado fue contra-tado por la quejosa para que realizara las gestiones perti-nentes para la obtención de su residencia permanente en Puerto Rico, por lo cual éste cobró honorarios montantes a dos mil dólares ($2,000) sin que se realizara ninguna ges-tión a esos efectos. Excepto por una carta señalando su disposición de cooperar, el querellado no respondió a las comunicaciones enviadas por la Comisión ni compareció a las vistas señaladas. El querellado procuró resolver la si-tuación mediante la devolución del dinero pagado por la señora Petracci. Ésta notificó a la Comisión acerca del acuerdo económico y manifestó su desinterés en proseguir con los procedimientos. Luego, al no poder cobrar los che-ques expedidos por el querellado por falta de fondos, la señora Petracci reactivó su queja. Finalmente, la quejosa, quien residía en Puerto Rico desde 1979 y trabajaba como maestra, se vió forzada a regresar a Argentina debido a que su condición de inmigrante temporero expiró sin que hubiera obtenido su status de residente permanente.
La querella presentada por el Ilustre Colegio de Aboga-dos contra el licenciado Arroyo incluye los cuatro (4) cargos siguientes:

PRIMER CARGO

El Ledo. Jorge Arroyo Fernández violó el Canon 18 del Código de Etica Profesional al desatender el asunto encomendado por la Sra. Elida Petracci hasta el punto de ésta, luego de haber contratado sus servicios y satisfecho sus honorarios para obte-ner su residencia permanente desde mayo de 1986, recibió una orden de deportación en su contra. Constituye conducta contra-ria a las disposiciones del Canon 18 el no realizar gestión al-*370guna a favor de su cliente; la querellante se vió en la necesidad de solucionar su problema de residencia sin la ayuda de su representante legal.

SEGUNDO CARGO

El Ledo. Jorge Arroyo Fernández violó el Canon 19 del Código de Etica Profesional al faltar a la debida comunicación con su cliente cuando luego de contratados sus servicios profesionales y satisfechos en su totalidad sus honorarios, pasaron alrededor de seis meses sin que la Sra. Petracci conociera el status del asunto que fue encomendado al Ledo. Arroyo Fernández.

TERCER CARGO

El Ledo. Jorge Arroyo Fernández violó las disposiciones del Canon 12 de los de Etica Profesional al no desplegar las debi-das diligencias para asegurarse de no causar indebidas dilacio-nes al no recibir ó reclamar la correspondencia que se le ha cursado mediante correo certificado con acuse de recibo en cum-plimiento con nuestras disposiciones reglamentarias; constitu-yendo esta conducta-una repetitiva y consecuente para con esta Comisión resultando en la obstaculización de la labor investi-gativa de la Comisión de Etica.

CUARTO CARGO

El Ledo. Jorge Arroyo Fernández violó el Canon 38 cuando emitió el cheque No. 728 del Citibank, Sucursal de Plaza Las Américas por la cantidad de quinientos dólares ($500.00) para complementar el pago de la estipulación entre las partes y que ponía fin a esta queja. Dicho cheque ha sido devuelto por el Banco en dos ocasiones por insuficiencia de fondos, actuación contraria al desempeño digno y honorable que debe exponer todo miembro de la profesión legal. Caso Núm. CP-91-186, Que-rella, págs. 2-3.
Ambas querellas fueron consolidadas. El Comisionado Especial rindió su informe el 18 de agosto de 1992 en el cual concluyó que el querellado cometió los hechos alega-dos en los cargos 1, 3, 4, 5, 6, 7, 8 y 9 de la querella pre-sentada por el Hon. Procurador General. No así el cargo Núm. 2, ya que la vista de hábeas corpus nunca llegó a *371celebrarse al haberse desistido. de la petición en la corte abierta, razón por la cual no llegó a presentarse evidencia en la corte. Respecto a la querella presentada por el Ilustre Colegio de Abogados, concluyó el Comisionado Especial que el querellado cometió los cuatro (4) cargos formulados y, por consiguiente, violó los Cánones 12, 18, 19 y 38 del Có-digo de Ética Profesional, 4 L.P.R.A. Ap. IX. Tales determi-naciones de hecho sostenidas por la prueba testifical y do-cumental obrante en autos no serán alteradas por este Foro en ausencia de prejuicio, pasión o parcialidad. In re Rivera Arvelo y Ortiz Velázquez, 132 D.P.R. 840 (1993).
Con posterioridad al informe rendido por el Comisio-nado Especial, tanto el Colegio de Abogados (el 25 de agosto de 1992) como la Oficina del Procurador General (el 15 de octubre de 1992) presentaron sendos escritos ante este Tribunal, en los cuales se nos informa la litispenden-cia de nuevas quejas que el licenciado Arroyo Fernández no ha contestado. Por ello, el 6 de noviembre de 1992 emiti-mos una resolución en la cual le concedimos al licenciado Arroyo Fernández un término improrrogable de veinte (20) días para que contestara tanto los nuevos requerimientos pendientes que le había hecho el Procurador General así como el informe sobre conducta profesional que sometió ante este Tribunal el Colegio de Abogados de Puerto Rico el 25 de agosto de 1992. El 1ro de diciembre de 1992 el licen-ciado Arroyo Fernández compareció contestando parcial-mente las querellas sometidas por varios de sus clientes y que son el objeto del informe que sometiera el Colegio de Abogados de Puerto Rico el 25 de agosto de 1992.
El 30 de diciembre de 1992 emitimos una segunda reso-lución en la que le concedimos al licenciado Arroyo Fernán-dez un término de cuarenta y cinco (45) días para que con-testara completamente el informe presentado por el Colegio. En esta resolución, también, le ordenamos al li-cenciado Arroyo Fernández que realizara las reuniones co-*372rrespondientes con el Procurador General Auxiliar y que nos informara el resultado de éstas dentro del mencionado término.
Ante el incumplimiento de nuestras órdenes, el 12 de marzo de 1993 emitimos otra resolución en la cual le con-cedimos un término de quince (15) días para que cumpliera con nuestra Resolución de 30 de diciembre de 1992. El li-cenciado Arroyo Fernández no ha cumplido con nuestras órdenes.
Estando en condiciones de resolver, así lo hacemos. Re-gla 13(k)-(m), 4 L.P.R.A. Ap. I-A.
h — I
No es necesario entrar a discutir, en detalles, la impro-piedad de los actos del querellado. Incluso por alguno de éstos fue disciplinado por esta Curia.(3) Su repetida inob-servancia de las normas que rigen la ética legal, así como su desidia en responder a las quejas presentadas en su contra y su incumplimiento con nuestras órdenes, demues-tran su presente incapacidad de comportarse dentro de los parámetros que exige el desempeño responsable, capaz, digno y honorable de nuestra profesión. In re Pereira Esteves, 131 D.P.R. 515 (1992); In re Pérez Santiago, 131 D.P.R. 676 (1992); Pérez v. Col. Cirujanos Dentistas de P.R., 131 D.P.R. 545 (1992); Acevedo v. Compañía Telefónica de P.R., 102 D.P.R. 787 (1974); In re Roldán Figueroa, 106 D.P.R. 4 (1977). Su conducta afecta, además, la imagen que de los miembros de la profesión legal ostenta la ciudadanía. Re-cordemos que tales normas imponen deberes que “consti-*373tuyen un compromiso constante para con la sociedad puertorriqueña”. In re Clavell Ruiz, 131 D.P.R. 500 (1992).
Coincidimos con el Comisionado Especial en sus deter-minaciones en cuanto a que el querellado violentó en repe-tidas ocasiones los deberes legales impuestos por los Cánones 1, 3, 4, 5, 6, 7, 8, 9, 12, 18, 19 y 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Tal actuación y su incumpli-miento con nuestras órdenes ameritan que sea separado indefinidamente de la profesión de abogado en Puerto Rico.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López no intervino.

(1) Mediante opinión de 30 de junio de 1988 (In re Arroyo Fernández, 121 D.P.R. 755 (1988)), suspendimos al querellado del ejercicio de la notaría por el periodo de un (1) año debido a su negligencia ante la responsabilidad legal de cuidar debidamente su Registro de Afidávit, rendir los correspondientes informes estadísticos, rendir sus índices notariales y notificar a este Foro cualquier cambio en la localización de su despacho.


(2) El Juez Asociado Señor Rebollo López no intervino en los procedimientos.


(3) El licenciado Arroyo Fernández había sido disciplinado por no notificar los cambios en la ubicación de su despacho a los organismos correspondientes (véase el esc. 1). Sobre el deber del abogado de notificar los cambios de dirección a este Foro, véase In re Ribas Dominicci I, 131 D.P.R. 491 (1992).